B. F. SAFFOLD, J.
The summons was not signed by the clerk, and the judgment was by default. The summons must be signed by-the clerk, and it is his signature which gives it validity. — -Rev. Code, §§ 2559, 2560; Stone v. Harris, Minor’s Rep. 32; Browder v. Gaston & Wellborn, 30 Ala. 677; Costley v. Driver, present term.
The complaint does not contain a substantial cause of action. By the omission to state who did the work, the plaintiff might recover money to which he had no claim whatever, and another is entitled.
The judgment is reversed, and the cause remanded.